309 F.2d 752
Alex A. POPEKO, Appellant,v.UNITED STATES of America, Appellee.
No. 19915.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962.

Alex Popeko, appellant, in pro. per.
Andrew L. Jefferson, Jr., Asst. U.S. Atty., K. Key Hoffman, Asst. U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court denying the motion of appellant to correct his sentence under Rule 35, Federal Rules of Criminal Procedure, is based on the previous affirmance by this Court, Popeko v. United States, 5th Cir., 294 F.2d 168, of the conviction and sentence.

The order of the trial court is therefore